Citation Nr: 0528021	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for scar, post-
surgical residual of gunshot wound, left forearm, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1957.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO), which inter alia, denied the veteran's 
claim for an increased evaluation for scar, post-surgical 
residual of gunshot wound, left forearm, currently evaluated 
as 10 percent disabling.  

A February 2004 Board decision, in pertinent part, remanded 
the claim for additional development.  Subsequently, a July 
2005 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The scar, post-surgical residual of gunshot wound, left 
forearm, is not disfiguring, deep, poorly nourished with 
repeated ulceration, bigger than 12 square inches, or 
unstable, and does not result in limitation of function or 
motion.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the veteran's scar, post-surgical residual of 
gunshot wound, left forearm, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001, 2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA  
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2005.  Since this letter fully provided notice of elements  
(1), (2), (3), and (4), see above, it is not necessary for 
the Board to provide extensive reasons and bases as to how VA 
has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental SOC (SSOC), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159 in the July 2005 SSOC.  

The Board finds that, because each of the four content  
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. §  
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of  
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in March 2005 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the  
notice was provided, the case was readjudicated in July 2005 
and an SSOC was provided to the veteran.  

Treatment records from San Juan VA Medical Center (VAMC) have 
been obtained and associated with the claims folder.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  VA afforded 
the veteran examinations in April 1999, May 2000, November 
2000, and July 2002.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112  (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection for scar, post-surgical residual of 
gunshot wound, left forearm, was granted in July 1991.  A 10 
percent evaluation was assigned from June 1990.  That 
evaluation has been continued in subsequent rating actions.  
The veteran contends that he is entitled to a higher 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.7 (2005) provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The schedule for rating disabilities of the skin was revised 
effective August 30, 2002.  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-00 (April 10, 
2000).

According to the relevant rating criteria effective prior to 
August 30, 2002, evidence that a superficial scar is tender 
and painful on objective demonstration results in the  
assignment of a 10 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  This evaluation is the 
highest rating allowable pursuant to this Diagnostic Code.

According to the pertinent rating requirements effective 
since August 30, 2002, evidence a superficial scar is painful 
on examination warrants the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  A 
superficial scar is one that is not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7804 (2005).

VA examination in April 1999 noted a fading scar on the left 
forearm, six centimeters long and one millimeter wide.  The 
scar was moderately tender to palpation, with no adhesions 
and normal texture.  There was no ulceration or breakdown of 
the skin, and no elevation or depression of the scar.  No 
underlying tissue loss was present.  There was no 
inflammation, edema, or keloid formation.  Loss of color was 
noted, but the scar was not cosmetically disfiguring.  There 
was no limitation of function associated with the scar.  

VA examination in May 2000 noted no objective evidence of 
left forearm scar.  Muscle strength of the left forearm was 
5/5, which was noted as normal.  No loss of muscle function 
was present.  The diagnosis was residuals, gunshot wound to 
left forearm, status post surgery, with scar by history.

A November 2000 VA examination described a fading scar on the 
left forearm, six centimeters long and one millimeter wide.  
The scar was not tender to palpation, with no adhesions and 
normal texture.  There was no ulceration or breakdown of the 
skin, and no elevation or depression of the scar.  No 
underlying tissue loss was present.  There was no 
inflammation, edema, or keloid formation.  Loss of color was 
noted, but the scar was not cosmetically disfiguring.  There 
was no limitation of function associated with the scar.

A VA examination was conducted in July 2002.  The examiner 
noted a linear, horizontal scar on the left proximal forearm, 
eight centimeters long and three millimeters wide.  The scar 
was tender to palpation, with no adhesions and smooth 
texture.  There was no ulceration or breakdown of the skin, 
and mild depression of the scar.  The examination noted mild 
subcutaneous tissue loss.  There was no inflammation, edema, 
or keloid formation.  The scar was lighter in color than the 
surrounding skin, but the scar was not disfiguring.  There 
was no limitation of function associated with the scar.

The veteran is currently in receipt of the maximum disability 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001, 2005).  The preponderance of the evidence indicates 
that the veteran's service-connected left forearm scar is 
essentially asymptomatic, with occasional findings of mild 
tenderness to palpation.  Three of the four VA examinations 
of record found no evidence of underlying tissue loss, while 
one noted mild subcutaneous tissue loss.  None of the 
examinations found any evidence of functional loss or 
limitations of the arm associated with the residual scar.


The medical evidence of record supports the 10 percent rating 
assigned by the RO, as two of the four VA examinations noted 
tenderness to palpation.  However, an increased rating cannot 
be awarded under either of the relevant criteria at 
Diagnostic Code 7804 effective prior to, or since, August 30, 
2002.

Other potentially applicable diagnostic codes that provide 
for an evaluation in excess of 10 percent include the former 
and revised Diagnostic Code 7800 (disfigurement of the head, 
face, or neck), former Diagnostic Code 7801 (third degree 
scars, burns), revised Diagnostic Code 7801 (scars other than  
head, face or neck, that are deep or cause limited motion), 
former Diagnostic Code 7802 (second degrees scars, burns),  
revised Diagnostic Code 7802 (scars other than head, face, or 
neck, that are superficial and that do not cause limited 
motion), former Diagnostic Code 7803 (superficial, poorly  
nourished with repeated ulceration scars), revised Diagnostic 
Code 7803 (unstable superficial scars), former and revised 
Diagnostic Code 7805 (limitation of function of the part 
affected).  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001, 2005); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2000,  
2004), 38 C.F.R. § 4.118, Diagnostic Code 7802 (2001, 2005),  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2001, 2005), 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001, 2005).  The 
veteran's left forearm scar is not disfiguring, deep, poorly 
nourished with repeated ulceration, bigger than 12 square 
inches, or unstable, and does not result in limitation of 
function or motion.  Accordingly, these diagnostic codes are 
not for application.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's scar, post-surgical residual of 
gunshot wound, left forearm.  38 C.F.R. § 4.3.




ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


